           Case 1:18-cv-09011-JMF Document 344 Filed 08/26/21 Page 1 of 3



                                                                        Sara L. Shudofsky
                                                                        +1 212.836.7922 Direct
                                                                        Sara.Shudofsky@arnoldporter.com




                                             August 25, 2021

     VIA ECF

     The Honorable Jesse M. Furman
     United States District Judge
     Southern District of New York
     40 Centre Street, Room 2202
     New York, New York 10007


             Re:     Accent Delight International Ltd. et al. v. Sotheby’s et al., 18-cv-9011

     Dear Judge Furman:

            We write respectfully on behalf of Defendants to update the Court on
     developments regarding Sotheby’s Switzerland-based letter of request for discovery from
     Jean-Marc Peretti pursuant to the Hague Convention of 18 March 1970 on the Taking of
     Evidence Abroad in Civil or Commercial Matters (the “Hague Convention”), 28 U.S.C. §
     1781, which Your Honor signed on January 3, 2020 (the “Letter of Request”), see ECF
     No. 138, and to request that the Court issue a supplemental order.

              To summarize the most recent background, on March 3, 2021, Your Honor issued
     an Order of Clarification to the Swiss Court (i) conveying this Court’s request that the
     Swiss Court proceed with enforcing the Letter of Request; (ii) requesting that the Swiss
     Court order Mr. Peretti to produce the documents sought in the Letter of Request,
     including, if necessary, by asking the Geneva Public Prosecutor’s Office, pursuant to Mr.
     Peretti’s right to do so under the LIPAD/GE, to provide him with copies of the
     documents and data formerly in his possession that were seized by that Office; (iii)
     requesting that, pursuant to Article 10 of the Hague Convention and Article 160 of the
     Swiss Civil Procedure Code, the Swiss Court ask the Geneva Public Prosecutor’s Office
     to produce copies of the documents and data it seized from Mr. Peretti pursuant to an
     international criminal mutual assistance request from Monaco authorities in connection
     with criminal proceedings Plaintiffs initiated in Monaco (JI File n° CABl/15/04 - PG File
     n° 2015/000039); and (iv) requesting that the Swiss Court order Mr. Peretti to give
     testimony under oath at a hearing via videoconference, to be transcribed by a qualified
     stenographer who will also create a videographic record that will be usable by the parties
     to this litigation. See ECF No. 240 at 2. On July 27, 2021, Your Honor granted
     Sotheby’s request for an extension until October 31, 2021 to take the deposition of Mr.
     Peretti. See ECF No. 327.



Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
     Case 1:18-cv-09011-JMF Document 344 Filed 08/26/21 Page 2 of 3




The Honorable Jesse M. Furman
August 25, 2021
Page 2

        On August 5, 2021, we received a letter from the Swiss Court enclosing the
Geneva Public Prosecutor’s response to Your Honor’s request that the Public
Prosecutor’s Office produce copies of the documents it seized from Mr. Peretti. A copy
of the Swiss Court’s letter, including the Geneva Public Prosecutor’s response, is
attached here as Exhibit A in its original French; we have also attached a certified
English translation of the letter and response as part of Exhibit A. The Geneva Public
Prosecutor’s letter states (i) that the documents sought in Sotheby’s Letter of Request “do
not appear in the proceedings file” that was “opened in execution of the request for
assistance from the Monegasque authorities of February 27, 2015”; “[n]or does it appear
from the proceedings that these documents were transmitted to the requesting authority,”
and (ii) that “[i]t is possible that these documents were in the items seized from the home
of Jean-Marc PERETTI or at the head office of his company NELOMBOS SA, but these
were returned to him in accordance with the inventories of items, copies of which you
will find in the appendix.” See Ex. A at ECF 3. The records included in the response
indicate that items were returned in 2015. See id. at ECF 7, 17, 20.

        The response from the Geneva Public Prosecutor, coupled with Mr. Peretti’s
representation to the Swiss Court that the requested documents are not in his possession,
make clear that Sotheby’s has no practical means of obtaining the documents listed in the
Letter of Request through enforcement of the Letter of Request. Although in an ideal
world Sotheby’s would obtain the listed documents before taking Mr. Peretti’s
deposition, obtaining the documents is secondary to the primary goal of obtaining
testimony from Mr. Peretti.

       Accordingly, and in light of the Court’s deadline of October 31, 2021 to complete
Mr. Peretti’s deposition, Sotheby’s respectfully requests that Your Honor issue an order:

       (i) conveying the Court’s request that, to the extent appropriate under Swiss law,
       the Swiss Court proceed with enforcing the portion of the Letter of Request
       requiring Mr. Peretti’s testimony, notwithstanding the unavailability of the
       documents sought in the Letter of Request; and

       (ii) consistent with (i) above, requesting that, to the extent appropriate under
       Swiss law, the Swiss Court proceed with ordering Mr. Peretti to give testimony
       under oath at a hearing via videoconference, to be scheduled on a date prior to
       October 31, 2021, and to be transcribed by a qualified stenographer who will also
       create a videographic record that will be usable by the parties to this litigation.
Case 1:18-cv-09011-JMF Document 344 Filed 08/26/21 Page 3 of 3
